Citation Nr: 1704024	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-23 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as a left arm rash.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to August 1970, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a skin disability, claimed as a left arm skin rash.  He contends that this rash developed either during or shortly after his service in the Republic of Vietnam, and has continued to the present.  

The Veteran's DD Form 214 indicates that he had active duty service in the Republic of Vietnam from February 1968 to February 1969.  He is thus presumed to have been exposed to Agent Orange during active duty.  38 U.S.C.A. § 1116(f). 

While the Veteran's service treatment records do not describe a left arm skin rash, he did receive treatment for athlete's foot in December 1968 and for a rash on his foot in July 1970 (noted as tinea pedis).  Moreover, as a layperson, the Veteran is competent to report experiencing a skin rash in service.  

He has been diagnosed with dermatitis with eosinophils or eczema.  See June 2015 VA examination report; June and July 2010 VA treatment records. 

Moreover, various treatment records appear to consider differing diagnoses.  In May 1984, the Veteran was diagnosed with tinea versicolor.  See Agent Orange Registry Code Sheet dated May 1984.  In May 2010 at least one physician mentioned that the Veteran had a rash that could be chloracne.  A June 2010 VA Environmental Examination report explored the possibility that the Veteran's rash was consistent with porphyria cutanea tarda, although it was noted that there was no conclusive diagnosis of it.  A dermatology consult dated July 2010 mentions that the skin disability may be the result of an insect bite.  

In June 2015, a VA examiner opined that "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  However, the examination report did not adequately consider the December 1968 and July 1970 in-service reports of fungal infections, or post service treatment records that noted the possibility of chloracne or porphyria cutanea tarda.  Accordingly, the Veteran should be afforded an additional examination upon remand. 

Moreover, it appears that additional VA treatment records may remain outstanding.  Although there was an April 2012 formal finding on the unavailability of a portion of the Savannah Community Based Outpatient Clinic (CBOC) medical records, that finding only covers the dates from January 1975 through December 1985 (excluding May 1984).  In a February 2015 Statement in Support of Claim, the Veteran mentioned being treated in Savannah in the early 1990s.  The RO recently sent a request for those records in December 2016.  There is not yet a response to that request in the electronic case file.  

Although the RO attempted to get records from the Charleston VAMC, they were found to be unavailable, as well.  In a February 2015 Statement in Support of Claim, the Veteran referred to the Charleston facility where he received treatment after service as the Charleston Naval Base.  Clarification is needed from the Veteran in order to ensure that the records were sought from the appropriate facility.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since November 2016. 

2.  Take appropriate steps to obtain treatment records from Savannah VA CBOC since January 1990.  Any negative responses should be associated with the claim file.  

3.  Afford the Veteran an opportunity to identify or specifically clarify the facility at which he received treatment in Charleston.  See February 2015 Statement in Support of Claim.  The RO should then take appropriate steps to obtain the identified outstanding treatment records.  Any negative response should be associated with the claims file.  

4.  Then schedule the Veteran for a VA examination to further clarify the nature and etiology of his skin disability. 

For each skin disability diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise related to service, to include as a result of conceded herbicide exposure in Vietnam and/or treatment of athlete's foot in December 1968 and a foot rash in July 1970 (noted as tinea pedis).  

If the Veteran has a current diagnosis of chloracne or porphyria cutanea tarda, is it at least as likely as not (50 percent or greater probability) that such condition manifested within one year of his last day of service in Vietnam, or by February 4, 1970.    

In addressing these questions, the examiner should specifically consider that exposure to herbicide agents is conceded, and that VA treatment records mention the possibility of diagnoses of chloracne and porphyria cutanea tarda.  See Agent Orange Registry Code Sheet dated May 1984; June 2010 Environmental Examination.  The examiner should address the Veteran's contention that his skin condition is causally related to herbicide exposure, even though he may not have a presumptive skin disease.  The examiner should also review the service treatment records, to include a fungal infection (tinea pedis) in December 1968 and July 1970.   

5.  Then readjudicate the claim, considering evidence added to the claims file since the July 2015 Supplemental Statement of the Case, including VA treatment records dated through November 2016.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


